                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    5:19-cv-00467-BO

 JUSTIN J. WHITE,

                      Plaintiff,

 v.

 VANCE COUNTY, NORTH CAROLINA,              PLAINTIFF JUSTIN WHITE’S MOTION
 VANCE COUNTY SHERIFF’S OFFICE, PETER FOR SUMMARY JUDGMENT
 WHITE, in his official and individual
 capacities, LAWRENCE D. BULLOCK, in his
 official and individual capacities, WELDON
 WALLACE BULLOCK, in his official and
 individual capacities, CURTIS R. BRAME, in
 his official and individual capacities,
 WESTERN SURETY COMPANY a division of
 CNA SURETY.

                      Defendants.



  Comes Now Justin White, Plaintiff in the above-styled action, by and through counsel, to

request a motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure.

                                       I. Introduction

      There is no dispute as to several material facts in this case as pleaded in the First

Amended Complaint. In fact, there is no dispute that Defendants failed to follow their

own policies and discriminated against Plaintiff when he reported workplace-

discriminatory misconduct to his superiors. The record is replete with examples from

Defendants as to whether they can recall either their policies or if their actions were

consistent with their policies. What is clear is that weeks after reporting workplace-



             Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 1 of 20
                                                                                             1
discriminatory misconduct, Mr. White was instructed to drop his claim or face

termination. The rampage did not end there, Defendants sought to destroy any future

prospects that Mr. White would have in law enforcement and were successful. As such,

Plaintiff seeks partial summary judgment on several of his federal and state law claims:

       1. Counts I and IV: Section 1983 and Title VII Disparate Treatment (Sheriff

          White, VCSO, Defendant W. Bullock);

       2. Counts II and V: Section 1983 and Title VII Hostile Work Environment (Sheriff

          White, VCSO, Defendant L. Bullock);

       3. Counts III and VI: Section 1983 and Title VII Retaliation (All Defendants);

       4. Count VII: Breach of Contract, inclusive of bad faith (Sheriff White, VCSO,

          Individual Defendants in their official capacities);

       5. Counts VIII and IX: Tortious Interference (Sheriff White, VCSO, Individual Defendants

          in their official capacities and Defendant W. Bullock);

       6. Counts X and XI: Infliction of Emotional Distress (All Defendants);

       7. Count XII: Wrongful Discharge (All Defendants);

       8. Count XIII: Negligent Retention and Supervision (All Defendants); and

       Count XV: Defamation (All Defendants).




                                    II. Standard of Review

       “Summary judgment is appropriate when ‘there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.’” Bostic v. Schaefer, 760 F.3d 352,


           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 2 of 20
                                                                                                  2
370 (4th Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury could

return a verdict for the nonmoving party.” Libertarian Party of Va., 718 F.3d at 313 (internal

quotation marks omitted). “A fact is material if it ‘might affect the outcome of the suit under the

governing law.’” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “[The

Court is] required to view the facts and all justifiable inferences arising therefrom in the light

most favorable to the nonmoving party . . . .” Id. at 312. In doing so, [the Court] must not weigh

evidence or make credibility determinations. Mercantile Peninsula Bank v. French, 499 F.3d 345,

352 (4th Cir. 2007). “[C]ourts may not resolve genuine disputes of fact in favor of the party

seeking summary judgment.” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (per curiam).

                                            III. Argument

      1. The Force Used by Plaintiff In In The Arrest of Latwanya Oliver Was Within Commonly
Accepted Bounds

       Plaintiff applied a technique that was recognized by the VCSO as a soft-hands take-down

maneuver. In the course of this maneuver, the suspect was injured. The record indicates that

Plaintiff followed VCSO procedure in electing to use the a soft hands technique in this situation,

and the Defendants’ conclusory statements that injuries demonstrate per se excessive force have

no basis in law nor in their own policy.

   De minimis force is not required for a finding that a use of force was not excessive. In the

Western District of North Carolina, one of the cases which discusses the use of force by police

officers most extensively is Givens v. Demaioribus in which police officers were accused of using

excessive force when arresting a suspected dealer of crack cocaine. The suspect was not resisting

arrest at the time. The officers slammed the suspect to the ground, and were accused of injuring

his shoulder in the process. The court concluded that use of some level of force was appropriate

as “[a]n officer effectuating an on-the-street arrest, at night, of a person engaged in the sale of



           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 3 of 20
                                                                                                      3
crack cocaine could reasonably believe that the person presented an immediate threat to the

safety of the officer.” Givens v. Demaioribus, No. 3:09-cv-158-RJC, 2012 U.S. Dist. LEXIS 28292, at

*21 (W.D.N.C. Mar. 2, 2012). All of these factors are not necessary to establish that a use of force

was proportional, but they provide an indication of a level of danger to the arresting officer above

which a similar use of force would be reasonable.

   Factors relating to the suspect resisting arrest and the severity of the injury sustained by the

plaintiff are also significant in this inquiry. In Givens, the plaintiff did not resist arrest at all, and

received what was considered a relatively minor shoulder injury. Givens at *21-2. Still, the

sprained shoulder was a legally cognizable injury indicating something greater than de minimis

use of force and despite a lack of resistance on the part of the plaintiff, the court found that the

arresting officers used a reasonable and appropriate amount of force in arresting him. Givens at

*23. This stands in contrast to cases where there was no immediate threat to the arresting officer

and, therefore, the use of force was found to not be justified (see Johnson v. City of Fayetteville, 91

F. Supp. 3d 775, (E.D.N.C. 2015)).

   Importantly for the current case, “Injury and force...are only imperfectly correlated, and it is

the latter that ultimately counts.” Wilkins v. Gaddy, 559 U.S. 34, 38, 130 S. Ct. 1175, 1178 (2010).

The courts have long recognized that excessive force may not leave a mark, whereas de minimis,

or attempted de minimis force can, under certain circumstances, result in severe injury.

Essentially, one cannot start from the conclusion that an injury is conclusive evidence of

excessive force and build a case around that faulty premise. Nevertheless, as outlined before, that

is exactly how Defendants proceeded in this case.

   In Plaintiff’s case, the subject of his arrest was in the process of assaulting him when he

decided to perform the armbar takedown maneuver. It is uncontroverted that Mr. White

attempted to verbally de-escalate the situation and took measures above and beyond what was



            Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 4 of 20
                                                                                                             4
required of him in allowing Ms. Oliver to secure her home and prepare herself for her

transportation to the VCSO. It is similarly uncontroverted that, when Plaintiff attempted to place

handcuffs on her, Ms. Oliver threw her bodyweight against him and began kicking at his legs,

leaving bruises (J. White Inv. 6 ¶1).

   Mr. White, facing assault from a subject, took control of her arm in an armbar takedown to

bare her to the ground and handcuff her. It is uncontroverted that a standing armbar is an

appropriate takedown, with Capt. Bullock citing it as an example of an acceptable technique to

bring a suspect under control (W. Bullock Dep. 60:4-6). It is further uncontroverted that Ms.

Oliver assaulted Plaintiff. The record establishes that Mr. White had no authority to use

OC/Pepper Spray on Ms. Oliver, and to do so would have been an escalation in the use of force,

not to mention dangerous to Mr. White himself.

   While Mr. White denies that he slammed Ms. Oliver to the ground, and while he had no

previous history of excessive force, his superiors took Ms. Oliver at her word that she was

“slammed” to the ground. Indeed, this was repeated by Weldon Bullock in his deposition (W.

Bullock Dep. 60:20-4). Nevertheless, as noted in Givens, a slam and an injury is not per se

excessive force. Whether or not Ms. Oliver was slammed, therefore, is not a material fact.

   The testimony of Weldon Bullock and the VCSO’s own investigation confirm that they

concluded he had used excessive force and should be terminated as a result of the injury to Ms.

Oliver’s arm. A use of force injury is not determinative of whether force was excessive and,

instead, must be looked at in light of the whole situation.

   Mr. White has stated that he had not intention of hurting Ms. Oliver, and only attempted to

control her while she was assaulting him (J. White Dep. 153:1-12). He has always maintained that

her injury was an unfortunate accident that occurred in the context of an appropriate takedown

maneuver. This does not, and cannot, serve as a sufficient reason for a finding of excessive force.



           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 5 of 20
                                                                                                  5
   2. Plaintiff Received Disparate Treatment on Account of His Race and Gender While Employed

at VCSO.

   Very soon after his employment at the VCSO had commenced, Mr. White became aware of the

discriminatory environment. Training and resources were given to white deputies which were

not afforded to black deputies, including Plaintiff. Further, there was a record of disciplinary

asymmetry when dealing with the infractions of white deputies as opposed to deputies of color.

He observed black deputies less equipment than their white counterparts, including bullet proof

vests, which he personally had to request multiple times (J. White Title VII Compl. p.2).

   Defendants have addressed the fact that not all deputies had full access to necessary

resources, citing that they are a “poor county” (W. Bullock Dep. 24:23-25:3). However,

Defendants have not adequately explained the disparity in the distribution between white

officers and officers of color as alleged by Plaintiff.

   3. Defendants Subjected Plaintiff to a Hostile Work Environment

   Plaintiff’s work environment was pervasively hostile on account of his race and his perceived

sexuality. Employees of Defendant Sheriff White used racial slurs in his presence and made racial

jokes and comments at the expense of the minority deputies. Furthermore, Plaintiff was

subjected to homophobic jokes and remarks on account of his perceived sexuality. At no point

were his complaints investigated or even taken seriously

   “To state a claim for hostile work environment, [a plaintiff] must show (1) unwelcome

harassment; (2) based on race; (3) which is so severe and pervasive that it alters the conditions

of employment and creates an abusive atmosphere; and (4) some basis for imputing liability to

the employer.” Murphy v. Danzig, 64 F. Supp. 2d 519, 522 (E.D.N.C. 1999). This standard similarly




            Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 6 of 20
                                                                                                   6
applies to sex and gender discrimination. See Jennings v. Univ. of N.C., 444 F.3d 255, 268 (4th Cir.

2006).

   Mr. White heard white officers using racial slurs. He also heard them calling another deputy,

of Indian descent, “Osama Bin Laden” (J. White Title VII Compl. p.2). Additionally, he was

subjected to a more dangerous work environment due to his extreme difficulty in acquiring a

bullet proof vest from the VCSO (Id.).



   4. Defendants Retaliated Against Plaintiff For His Protected Activities

   Plaintiff made multiple complaints about the culture, policies and actions of the VCSO and its

employees during his tenure. As a result of his unwillingness to bow his head and accept a culture

of disparate treatment, he was retaliated against and, ultimately, terminated for engaging in

protected activities.

   In order to demonstrate retaliation under the McDonnel-Douglas burden-shifting framework,

the Plaintiff must first make a prima facie case “(1) that he engaged in a protected activity; (2)

that his employer took an adverse employment action against him; and (3) that a causal

connection existed between the protected activity and the asserted adverse action." If the

plaintiff establishes a prima facie case of discrimination, the burden of production shifts to the

defendant to articulate a legitimate, nonretaliatory basis for the action.” Lewis v. Gibson, 621 F.

App'x 163, 165 (4th Cir. 2015) (citations omitted).

   In the fourth circuit, to file a complaint with the EEOC is to “engag[e] in a protected activity.”

Carter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994). Further, the Eastern District, and indeed the

Fourth Circuit writ large, have long held that “there can be no doubt that termination is an

adverse employment action. Moss v. Pasquotank Cty., No. 2:10-CV-56-BR, 2012 U.S. Dist. LEXIS

84491, at *8 (E.D.N.C. June 19, 2012).



           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 7 of 20
                                                                                                      7
   “To fall under the protection of the opposition clause in § 704(a) [of Title VII], behavior need

not rise to the level of formal charges of discrimination...The opposition clause has been held to

encompass informal protests, such as voicing complaints to employers or using an employer's

grievance procedures.” Armstrong v. Index Journal Co., 647 F.2d 441, 448 (4th Cir. 1981)

(citations omitted).

   It is undisputed that Plaintiff made complaints to the VCSO and the EEOC It is also undisputed

that he was terminated on October 24, 2018 (F-5 p.1). However, the undisputed facts of this case

also evidence the causal link between Mr. White’s complaints and his termination.

   On September 12, 2018, just forty-two (42) days before his termination, Vance County was

given notice of Plaintiff’s EEOC charge which he filed on August 10, 2018 (J. White EEOC Compl.

p.1). Given that Defendants were not informed of Mr. White’s EEOC complaint until the Notice of

Charge was served on them on September 12, 2018 (EEOC Not., p.1), there was a relatively short

timeframe between Mr. White’s escalating complaints and his termination.

   While his termination may have been the most dramatic act of retaliation, there is ample

evidence of a causal link between Plaintiff’s complaints and the ill will harbored against him by

Defendants.

   Plaintiff made numerous complaints to Defendants. He had complained of homophobic

comments and finding a unicorn hat in his locker that was placed their by a coworker J. White

Dep. pp. 239:7-240:2). He had also complained of the dangerous condition of the tires on his

patrol car and the lack of bullet proof vests for afforded to him and other black officers (J. White

Title VII Compl. p.2). As his complaints escalated over time he was subject to more and more

retaliatory action, whispering behind his back, to a suspension, to an effort to generate

statements relating to a six month old incident and ultimately to his termination.




           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 8 of 20
                                                                                                     8
   Because Plaintiffs have demonstrated a prima facie case for retaliation under the McDonnell-

Douglas standard, the burden now shifts to Defendants to demonstrate that their actions were

not retaliatory in nature, nor a pretext for retaliation.



   5. Defendant White Violated His Employment Contract with Plaintiff.

   Plaintiff has consistently maintained the existence of a contract to which Defendants have not

produced any contrary evidence.

   Plaintiff has described, in detail, exchanges serve to show the existence of a contract between

him and the VCSO. Although Plaintiff does not have a physical copy of his contract, as the paper

has become lost over the course of several changes of address, Mr. White described the

appearance of the contract, that it was for a term of two years, that it was signed by Sheriff White

and the process by which he was asked to sign it (J. White Dep. 28:6-29:19).

   The existence of a two year contract is further implied by Plaintiff’s discussions with Weldon

Bullock and Sheriff White, and by the VCSO’s own hiring paperwork. Plaintiff had discussions

with Weldon Bullock where Mr. Bullock asked him if he would be willing to commit to a two year

term of service with the VCSO prior to Mr. White signing the contract (J. White Dep. 30:14-20).

Plaintiff took this as Capt. Bullock presenting him with an “Opportunity” (Id.). Sheriff White

echoed the idea that he was being offered a term of employment, rather than an employment at

will opportunity, by telling Plaintiff “White, you’re at home now” (Id. 30:24-5). Lastly, in Mr.

White’s application, the VCSO’s own paperwork asked him whether he would be willing to

commit to a two year contract with the VCSO (W. Bullock Dep. Ex. 1).

   The evidence suggests the existence of a contract and, if Plaintiff was terminated prior to the

end date of his contract and, in addition to not being for cause, Plaintiff is entitled to judgment in

his favor on his breach of contract claim.



           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 9 of 20
                                                                                                    9
     6. The Record Establishes that Defendants Tortiously Interfered with Plaintiff’s
Employment.


       By creating a false and/or misleading employment record for Plaintiff, Defendants

ensured that it would be much more difficult, if not impossible, for Plaintiff to ever have another

career in law enforcement.

       In order to plead case for tortious interference with prospective economic advantage,

Plaintiff must show that Defendants, without justification, induced a third party to refrain from

entering into a contract with Plaintiff, which would have been made absent the Defendants’

interference. MLC Auto., LLC v. Town of S. Pines, 207 N.C. App. 555, 571, 702 S.E.2d 68, 79(2010).

In determining whether the prospective advantage was sufficiently proximate, “a plaintiff's mere

expectation of a continuing business relationship is insufficient to establish such a claim...Instead,

a plaintiff must produce evidence that a contract would have resulted but for a defendant's

malicious intervention.” Beverage Sys. of the Carolinas, LLC v. Associated Bev. Repair, LLC, 368 N.C.

693, 701, 784 S.E.2d 457, 463 (2016) (internal citations omitted).

       Plaintiff has elsewhere stated his case as to why his termination and the internal finding of

excessive force were not justified. It was, in fact, his termination for an alleged case of excessive

force which explicitly prevented him from being hired by numerous companies, including NC

Special Police, LLC, and the Wake County Sheriff’s Office and prevented him from obtaining

employment in the law enforcement profession in general. (J. White Dep. 233:21-235:4) Plaintiff

lost his law enforcement certification when it lapsed because he was not able to find employment

within a year of his termination. (J. White Dep. 204:5-16).

       Without the unjustified report of excessive force on his record, Plaintiff would have

obtained employment with NC Special Police, LLC, the Wake County Sheriff’s Office, or another



           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 10 of 20
                                                                                                    10
law enforcement agency. But for the actions of Defendant, he would not have lost his law

enforcement certification, as obtaining law enforcement employment is necessary for

maintaining certification. Plaintiff has retained expert witnesses to assess the impact of these

actions on Plaintiff’s career prospects and expected earnings and has calculated a loss of up to

$1,596013.00. (White Econ. Analysis, p.1). Therefore, Defendants have tortiously interfered with

Plaintiff’s prospective economic advantage.



       7. Negligent and Intentional Infliction of Emotional Distress

       There is ample evidence in the record that Defendants, whether negligently or

intentionally, caused severe emotional distress to Plaintiff through their outrageous conduct

towards him.

       A claim for intentional infliction of emotional distress requires "(1) extreme and

outrageous conduct, (2) which is intended to cause and does cause (3) severe emotional distress

to another." Dickens v. Puryear, 302 N.C. 437, 452, 276 S.E.2d 325, 335 (1981). Negligent infliction

of emotional distress requires similar criteria, consisting of "(1) the defendant negligently

engaged in conduct, (2) it was reasonably foreseeable that such conduct would cause the plaintiff

severe emotional distress..., and (3) the conduct did in fact cause the plaintiff severe emotional

distress." Wilkerson v. Duke Univ., 229 N.C. App. 670, 675, 748 S.E.2d 154, 159 (2013).

       Defendant’s conduct was clearly outrageous. Even in an employment law context, where

claims for emotional distress are often subject to a higher bar, the conduct endured by Plaintiff

surpasses all bounds of normal decency. Plaintiff was subject to homophobic insults in front of

senior staff of the VCSO without any action taken by his supervisors. (J. White Title VII Compl.

p.2). Furthermore, equipment was distributed in an inequitable manner according to the race of

the individuals involved (J. White Title VII Compl. p. 2).Plaintiff experienced severe emotional



          Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 11 of 20
                                                                                                     11
distress due to Defendants’ conduct. Defendants intended to cause, or were recklessly indifferent

to causing, Plaintiff’s emotional distress.

       It was easily foreseeable that Plaintiff could suffer severe emotional distress as a result of

Defendants’ conduct. To be treated differently on account of one’s race and/or perceived sexual

orientation will cause emotional distress. Even worse, Defendants knew or should have known

that their actions would permanently bar Plaintiff from his chosen profession, and after he had

done his best to rectify an intolerant environment that no one else had had the courage to

address.



       8. Wrongful Discharge

       Because Defendants violated their contract with Plaintiff, he is entitled to a judgment of

wrongful discharge as relating to said contract.

       Wrongful discharge does not have a single legal standard, as a plethora of facts can make a

termination wrongful. It can come about due to the violation of a contract. “In order to enable the

plaintiff to recover, he must show two things: (1) That he has complied with the contract; (2) that

the defendant has violated the contract by wrongfully discharging him. Johnson v. Mach. Works,

130 N.C. 441, 442, 41 S.E. 882, 882 (1902). However, a contract is not necessary for a termination

to be wrongful. In order to show such a discharge, one must demonstrate “that he participated in

conduct protected by law or refused to participate in an unlawful act or an act that violated

public policy and that his participation in such was a substantial factor in the discharge decision.”

Carrington v. Carolina Day Sch., Inc., 269 N.C. App. 677, 837 S.E.2d 383, 383 (2020). This means

that the analysis previously conducted regarding Plaintiff’s retaliation claim is important to his

wrongful discharge as well.




           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 12 of 20
                                                                                                     12
       Under both theories of wrongful discharge, sufficient facts exist on the record, with no

difference as to material fact, to support the notion that Plaintiff was wrongfully discharged.

Plaintiff has previously demonstrated the existence of a contract in this matter. Such a contract

ran for a period of two years (J. White Dep. 28:10-11 and W. Bullock Dep. 19:14-18). At no time in

that period did Plaintiff violate the terms of his contract, as he abided by the standards of the

Vance County Sheriff’s Office Handbook and Vance County policies at all times relevant to his

employment, and more stringently than other deputies of the VCSO who were retained following

more severe policy violations than anything that Defendants have suggested Plaintiff did. Indeed,

his evaluations indicate at least average performance by Defendants’ own account (White Eval.).

By discharging Plaintiff prior to the expiration of his contract, and for discriminatory and

retaliatory reasons, Defendants wrongfully discharged Plaintiff.

       Evidence in the record demonstrates that Plaintiff was terminated following, and in

response to, his complaints both internal to the VCSO and to the Equal Employment Opportunity

Commission (EEOC). Each time that Plaintiff complained, whether orally, in writing, or to an

outside body, he was ignored, rebuffed, or Defendants marshaled their forces against him.

However, at no point were his complaints investigated.

       9. Deputies in The VCSO Were Negligently Supervised and/or Retained by Defendants.

       It is clear from the record that the VCSO was not a well run institution under the

leadership of Defendant Peter White. Much of the ill treatment suffered by Plaintiff, and leading

directly to the actions in this lawsuit, are attributable to the poor supervision of the VCSO’s

deputies and the improper retention of individuals who were responsible for discriminatory,

irresponsible and even dangerous behavior. The fact that such individuals were retained while

Plaintiff was terminated speaks to further retaliation.




          Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 13 of 20
                                                                                                    13
       “North Carolina recognizes a cause of action for negligent supervision and retention as an

independent tort based on the employer's liability to third parties. To support a claim of

negligent retention and supervision against an employer, the plaintiff must prove that ‘the

incompetent employee committed a tortious act resulting in injury to plaintiff and that prior to

the act, the employer knew or had reason to know of the employee's incompetency.’" Leftwich v.

Gaines, 134 N.C. App. 502, 513-14, 521 S.E.2d 717, 726 (1999) citing Smith v. Privette, 128 N.C.

App. 490, 494-95, 495 S.E.2d 395, 398.

       Plaintiff has adequately pleaded a case for negligent retention and/or supervision under

the Smith standard. Plaintiff has alleged numerous torts against Defendants, as outlined in this

motion. Plaintiff was injured by these actions, not only by having to tolerate a hostile work

environment and the emotional distress that accompanied it, but by being barred from his

chosen career and setting him back financially by years. All in all, Defendants cost Plaintiff as

much as $1,596,013.00, according to the uncontested analysis by Plaintiff’s expert. Such is a clear

and cognizable harm to Plaintiff.

       Defendants had reason to know of all of these actions. They were often carried out by

Defendants themselves who reported directly to Peter White.

       Plaintiff himself complained of the behavior of individuals withing the VCSO on numerous

occasions, including when he was subject to homophobic insults and actions and when he was

treated disrespectfully by Lt. Durwood Campbell. In the case of Campbell, Defendants previously

knew of bad behavior on his part, such as when Campbell asked a woman whom he stopped in a

car to expose her breasts to him. (P. White Dep. p.129:24-130:1). For this infraction, betraying

the trust and care of the office he was sworn to uphold by soliciting sexual favors from citizens,

resulted in Campbell being demoted, but not terminated.




          Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 14 of 20
                                                                                                     14
       Likewise, Plaintiffs had reason to know of Deputy Myron Alexander’s unfitness for duty. It

was known to members of the department, including Lt. Campbell that Mr. Alexander had

committed violations of VCSO policy when he was members of the department were called to his

home pursuant to a report of a domestic incident. J. White Dep. 93:1-94:13. Therefore, when Mr.

Alexander gave Plaintiff a performance evaluation that unfairly maligned Plaintiff’s performance,

the VCSO should have already been on notice that Alexander was not of sufficient character to be

a reliable deputy. Defendants affirmed the inaccuracy of his evaluation when they altered

Plaintiff’s performance evaluation after the fact when he challenged his score (P. White Resp.

Appr. Rebut. pp.1-2).



       10. Defamation/Libel


       Defendants in this matter propagated malicious falsehoods about the circumstances

surrounding Plaintiff’s termination which prevented him from being able to pursue a career in

his chosen field.

       “In order to recover for defamation, a plaintiff must allege and prove that the defendant

made false, defamatory statements of or concerning the plaintiff, which were published to a third

person, causing injury to the plaintiff's reputation. Truth is a defense to a defamation claim.

Kingsdown, Inc. v. Hinshaw, 2016 NCBC 16, 52 (citations omitted). North Carolina law recognizes

three classes of libel: (1) publications obviously defamatory which are called libel per se; (2)

publications susceptible of two interpretations one of which is defamatory and the other not; and

(3) publications not obviously defamatory but when considered with innuendo, colloquium, and

explanatory circumstances become libelous, which are termed libels per quod. North Carolina

law also recognizes two classes of slander: (i) slander per se and (ii) slander per quod.” Id. at 54

(citations omitted).

           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 15 of 20
                                                                                                   15
       "[l]ibel per se is a publication which, when considered alone without explanatory

circumstances: (1) charges that a person has committed an infamous crime; (2) charges a person

with having an infectious disease; (3) tends to impeach a person in that person's trade or

profession; or (4) otherwise tends to subject one to ridicule, contempt or disgrace." Nucor Corp. v.

Prudential Equity Grp., LLC, 189 N.C. App. 731, 736, 659 S.E.2d 483, 486 (2008) (quoting Boyce &

Isley, PLLC v. Cooper, 153 N.C. App. 25, 29, 568 S.E.2d 893, 898 (2002)).

       "North Carolina has long recognized the harm that can result from false statements that

impeach a person in that person's trade or profession—such statements are deemed defamation

per se." Nguyen, 219 N.C. App. at 8, 723 S.E.2d at 557-58. As described above, the mere saying or

writing of the words is presumed to cause injury, and a plaintiff need not prove actual injury. Id.

“:To fall within the class of slander per se as concerns a person's trade or profession, the

defamatory statement "must do more than merely harm a person in [his] business. The false

statement (1) must touch the plaintiff in [his] special trade or occupation, and (2) must contain

an imputation necessarily hurtful in its effect on [his] business." Market Am., Inc. v. Christman-

Orth, 135 N.C. App. 143, 151, 520 S.E.2d 570, 577 (1999) (citations omitted).

       Plaintiff has been subject to defamation at the hands of Defendants, including libel per se.

Under the Boyce standard, speech that tends to impeach one in one’s trade or profession is libel

per se. Presently, Plaintiff has been unable to work in law enforcement, his profession, due to the

libelous charges brought against him by Defendants. Because Plaintiff used force which was

properly within his discretion in the incident for which he was terminated, the report and F-5

form, stating that he was terminated pursuant to sustained charges of excessive force, are untrue.

As they are untrue and directly state that he has committed a wrong in his chosen profession, and

one for which his employment was terminated, they have committed libel per se.




          Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 16 of 20
                                                                                                     16
       Because Defendants have committed libel per se against Plaintiff, he damages are

presumed. He is therefore entitled to recovery as a matter of law.



       11. Plaintiff is entitled to punitive damages under federal and state law.

       Defendants contend that no matter how egregious a defendant’s actions are, punitive

damages cannot be awarded in this matter under federal law because the suit is against officials

in their individual and official capacities. First, Defendants cite to Section 1983 cases, and without

explanation, attempt to link in Title VII. Such a position is concerning, because Defendants

concede that Defendant White is an employer and that Plaintiff White is an employee of an

employer. Because of that employment relationship, Title VII expressly provides for punitive

damages.

       Plaintiff is entitled to plead recovery for punitive damages under Title VII because

punitive damages may be awarded if there is actual malice or reckless indifference on the part of

the Defendants. Kolstad v. ADA, 527 U.S. 526, 529 119 S. Ct. 2118 (1999). Plaintiff alleges such

malice and/or reckless indifference in his complaint and, therefore, the basic criteria for

receiving punitive damages is met.

       Plaintiff’s case is distinguished from Defendants’ argument because Defendant White is

not a municipality. The fact that he is being sued in his individual capacity as Sheriff is not the

same as suing a municipality.

       Furthermore, and to the extend Defendants are asserting governmental immunity, per the

Complaint, they are not entitled to it. First, Defendants abrogated any immunity by entering

into a contract with Plaintiffs. State v. Smith, 289 NC 303 (1976) (“We agree with those

courts which say the State, by entering into a contract, agrees to be answerable for its

breach and waives its immunity from suit to that extent. To hold otherwise, these courts


           Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 17 of 20
                                                                                                      17
say, is to ascribe bad faith and shoddy dealing to the sovereign. They are unwilling to do

so; and we are too.”). Defendants are liable for their breaches, even in their

governmental capacities.

    Moreover, and simply put, Defendants do not have immunity from their torts as a

result of performing proprietary functions. 1 Immunity protects government employees

who perform governmental functions. These were not governmental functions. Directly

discriminating against someone because of race is not a government function. Falsely

reporting employment activity is not a government function. Terminating an employee

for a pretextual reason, is not a government function. Conducting bias investigations, is

not a government function. Allowing homophobic conduct is not a government functions.

These Defendants are not protected by immunity. Governmental immunity is not a bar to

this action.

    As a final matter, Defendants maintain that—despite the allegations in the Complaint—and

although they provide no legal support for their position, Plaintiff is not entitled to punitive

damages under state law. That is not true. North Carolina has a specific punitive-damages

statute that provides for the recovery of punitive damages on the several state-law claims.

Defendants attempt to make an immunity argument and conclude that these employees, in their

official capacities are governmental entities, but at the same time, Defendants claim that they are

not entities. Defendants cannot have it both ways. These Defendants are not municipalities.

Nevertheless, such dismissal would not impact the fact that Plaintiff is entitled to recover

punitive damages, the questions just becomes from whom.

                                           IV. Conclusion


1     Immunity is waived with the purchase of insurance, too, even if the functions are
governmental.

          Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 18 of 20
                                                                                                   18
   For the reasons identified above, Plaintiff requests that the Court DENY Defendants’

Partial Motion to Dismiss. Respectfully submitted, this 31st day of March, 2021.



                                  /s/ Sharika M. Robinson
                                  Sharika M. Robinson
                                  The Law Offices of Sharika M. Robinson
                                  10230 Berkeley Place Drive, Suite 220
                                  Charlotte, NC 28262
                                  Telephone: (704) 561-6771
                                  Telefax: (704): 561-6673
                                  Email: srobinson@sharikamrobinsonlaw.com
                                  Attorney for Plaintiff




                               CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the foregoing DEFENDANTS’ PARTIAL

MOTION TO DISMISS with the Clerk of Court using the court’s CM/ECF system, which

will send electronic notice to all counsel of record, as follows:

                                 Christopher J. Geis
                         WOMBLE BOND DICKINSON (US) LLP
                               One West Fourth Street
                             Winston-Salem, NC 27101
                             Telephone: (336) 721-3600
                              Facsimile: (336) 721-3660
                            Email: Chris.Geis@wbd-us.com

          Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 19 of 20
                                                                                      19
                          Attorney for Defendants


Respectfully submitted, this 31st day of March, 2021.



                         /s/Sharika M. Robinson
                         Sharika M. Robinson
                         The Law Offices of Sharika M. Robinson
                         10230 Berkeley Place Drive, Suite 220
                         Charlotte, NC 28262
                         Telephone: (704) 561-6771
                         Telefax: (704): 561-6673
                         Email: srobinson@sharikamrobinsonlaw.com
                         Attorney for Plaintiff




   Case 5:19-cv-00467-BO Document 68-2 Filed 03/31/21 Page 20 of 20
                                                                      20
